Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that, in the Ohtsu reference, “the bypass flow path 37 does not connect the circulation path 36 to an outside of the circulation path 36”, please note that said bypass flow path 37 connects the supply flow path 36a (part of the liquid circulation path 36) to the pipeline adjustment unit 39, which is a separate component in the bypass flow path 37 and outside of the liquid circulation path 36, meeting the claim as written.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ohtsu et al. (US 2018/0170066 – hereinafter Ohtsu.)
Regarding claim 1, 
	Ohtsu discloses a liquid discharge apparatus [1 in fig. 1] comprising: 
a liquid discharge head [20 in figs. 1 and 2] configured to discharge liquid [paragraph 0018]; 
a liquid circulation path [36 in fig. 2, which includes portions 36a, 36b, and 36c] including the liquid discharge head [as seen in fig. 2], the liquid circulation path configured to circulate the liquid via the liquid discharge head [paragraphs 0026 and 0032]; 
an exhaust path [37 in fig. 2] connected to the liquid circulation path on a downstream side of the liquid discharge head [it connects to portion 36b, which is downstream the head] in a circulation direction of the liquid [as seen in fig. 2]; and 
circuitry [39 in fig. 2] configured to open and close between the liquid circulation path and the exhaust path [as seen in fig. 2] to exhaust bubbles in the liquid circulation path to an outside of the liquid circulation path through the exhaust path when the liquid is circulated in the liquid circulation path [paragraph 0047-0049, 0082-0085, 0089-0091],
wherein the exhaust path connects the liquid circulation path to an outside of the liquid circulation path [connects to the adjustment unit 39, which is a separate component outside of the liquid circulation path; as seen in fig. 2.]
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2,
The primary reason for allowance for this claim is the inclusion of the limitations of the liquid discharge apparatus according to claim 1, further reciting wherein the exhaust path includes: 
an exhaust valve configured to open and close a path between the liquid circulation path and the exhaust path, 
an exhaust tank configured to accumulate fluid flowing through the exhaust valve; 
an air pressure adjuster configured to adjust an air pressure in the exhaust tank, and 
an air pump configured to exhaust gas in the exhaust tank to an outside of the liquid discharge apparatus.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 3-6,
These claims are considered to be allowable due to their dependency on claim 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853